Title: From George Washington to John Adams, 15 January 1776
From: Washington, George
To: Adams, John



Dr Sir,
Cambridge 15th [January] 1776.

I am exceedingly sorry I did not know that you were in this place today—our want of Men & Arms is such, as to render it necessary for me to get the best advice possible of the most eligeble mode of obtaining of them. I adjourn’d the Council of Officers today, untill I could be favourd with your opinion (together with that of others of the Genl Court) on these heads—they meet again tomorrow at 11 Oclock (head Quarters) when I should take it exceedingly kind of you to be present.
I understand that the Speaker and Major Halley, are to be of your party to Town at Dinner—let me prevail upon all three of you to be with me at Eleven—To make some attempt upon the Troops in Boston before fresh Re-inforcements arrive, is surely a thing of the last Importance; but alas! we are scarce able to maintain our own extensive Lines—if the Militia will not be prevaild upon to stay, I cannot answer for the consequences; longer than this Month we are sure they will not; as certain I am that our Regiments cannot be Recruited to their establishment in any reasonable time; ’tis for these reasons therefore, & without loss of time I am exceedingly desirous of consulting with you, and the Gentlemen before mentioned on the most efficatious method of collecting a sufficient Force to answer the valuable purpose we all wish to accomplish—In hope of seeing you at the hour appointed, tomorrow, I shall not now enlarge, but only add that I am with sincere esteem & respect Dr Sr yr Most Obt Servt

Go: Washington

